                                             Case 2:19-cv-00844-JCM-EJY Document 16 Filed 09/12/19 Page 1 of 2


                                         1   MARK E. FERRARIO
                                             Nevada Bar No. 1625
                                         2   JASON K. HICKS
                                             Nevada Bar No. 13149
                                         3   GREENBERG TRAURIG, LLP
                                             10845 Griffith Peak Dr., Suite 600
                                         4   Las Vegas, Nevada 89135
                                             Tel: (702) 792-3773
                                         5   Fax: (702) 792-9002
                                             Email: ferrariom@gtlaw.com
                                         6          hicksja@gtlaw.com
                                         7   Attorneys for Defendant John R. McKibben
                                         8
                                                                        UNITED STATES DISTRICT COURT
                                         9
                                                                                  DISTRICT OF NEVADA
                                        10
                                             ASHLEY WAGNER, an individual,                      Case No.: 2:19-cv-00844-JCM-EJY
                                        11

                                        12                                 Plaintiff,

                                        13           vs.                                               STIPULATION AND [PROPOSED]
                                                                                                        ORDER TO CONTINUE EARLY
(702) 792-3773 FAX: (702) 792-9003
 10845 Griffith Peak Drive, Suite 600




                                        14
  GREENBERG TRAURIG, LLP




                                             JOHN R. MCKIBBEN, individually and as a                      NEUTRAL EVALUATION
      Las Vegas, Nevada 89135




                                             corporate member of GRAPE TOO, LLC;
                                        15   GRAPE TOO, LLC, a limited liability company,
                                             d/b/a GRAPE STREET CAFÉ & WINE BAR;                           (SECOND REQUEST)
                                        16
                                             DOES I through X, inclusive; ROE
                                        17   CORPORATIONS I through X, inclusive,

                                        18                                 Defendants.
                                        19

                                        20           Plaintiff ASHLEY WAGNER and Defendants JOHN R. MCKIBBEN and GRAPE TOO,
                                        21   LLC, d/b/a GRAPE STREET CAFÉ & WINE BAR, by and through their respective counsel of
                                        22   record, hereby submit this Stipulation and Proposed Order to Continue the Early Neutral
                                        23   Evaluation (Second Request) and respectfully request that the Court continue the ENE currently
                                        24   scheduled for September 18, 2019 at 9:00 a.m. to November 21, 2019 at 9:00 a.m., if the Court’s
                                        25   schedule can accommodate this date.
                                        26           Counsel for the parties to this stipulation have conferred with their clients and hereby
                                        27   confirm that their clients or appropriate representatives are available on November 21, 2019.
                                        28

                                                                                         Page 1 of 2
                                             ACTIVE 45765905v1
                                             Case 2:19-cv-00844-JCM-EJY Document 16 Filed 09/12/19 Page 2 of 2


                                         1           If the Court is unable to accommodate these proposed dates, the parties request that the

                                         2   Court schedule a telephonic scheduling hearing to set the ENE on a date that works for the Court

                                         3   and all parties and their counsel.

                                         4           IT IS SO STIPULATED.

                                         5   Dated: this 12th day of September 2019           Dated: this 12th day of September 2019

                                         6
                                               /s/ Jeffrey I.l Pitegoff                         /s/ Jason K. Hicks
                                         7   JEFFREY I. PITEGOFF (Bar No. 5458)               MARK E. FERRARIO (Bar No. 1625)
                                             PITEGOFF LAW OFFICE INC.                         JASON K. HICKS (Bar No. 13149)
                                         8   330 E. Charleston Blvd., Suite 100               GREENBERG TRAURIG, LLP
                                             Las Vegas, NV 89104                              10845 Griffith Peak Dr., Suite 600
                                         9                                                    Las Vegas, Nevada 89135
                                             MATTHEW Q. CALLISTER (Bar No. 1396)              Attorneys for Defendant John R. McKibben
                                        10   MITCHELL S. BISSON (Bar No. 11920)
                                             CALLISTER LAW GROUP
                                        11   330 E. Charleston Boulevard, Suite 100
                                             Las Vegas, NV 89104
                                        12   Attorneys for Plaintiff
                                                                                              Dated: this 12th day of September 2019
                                        13
(702) 792-3773 FAX: (702) 792-9003
 10845 Griffith Peak Drive, Suite 600




                                        14
  GREENBERG TRAURIG, LLP




                                                                                                /s/ Nicholas D. Crosby
      Las Vegas, Nevada 89135




                                                                                              NICHOLAS D. CROSBY (Bar No. 8996)
                                        15                                                    MARQUIS AURBACH COFFING
                                                                                              10001 Park Run Drive
                                        16                                                    Las Vegas, Nevada 89145
                                                                                              Attorneys for Defendant Grape Too, LLC, a
                                        17                                                    Limited Liability Company, d/b/a Grape Street
                                                                                              Café & Wine Bar
                                        18

                                        19                                               ORDER

                                        20           IT IS HEREBY ORDERED that the Stipulation to Continue Early Neutral Evaluation

                                        21   (Second Request) is GRANTED.

                                        22           IT IS FURTHER ORDERED that the Early Neutral Evaluation is VACATED and

                                        23   RESET for November 21, 2019 at _________
                                                                             9:30     a.m. Plaintiff and her counsel shall report to the

                                        24   settlement judge’s chambers at ______a.m.,
                                                                             9:30       and Defendants and their counsel shall report at

                                        25   _______a.m.
                                              10:00

                                        26           DATED: this 13th        day of September 2019.

                                        27

                                        28                                                UNITED STATES MAGISTRATE JUDGE

                                                                                        Page 2 of 2
                                             ACTIVE 45765905v1
